Case: 10-60646 Document: 00511477220 Page: 1 Date Filed: 05/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 13, 2011
                                     No. 10-60646
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TAIWO JAIYEOLA,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 564 368


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Taiwo Jaiyeola, a native and citizen of Nigeria, petitions this court for
review of the decision of the Board of Immigration Appeals (BIA) to uphold the
order of an immigration judge declining to grant his application for cancellation
of removal. Jaiyeola sought relief on the basis that if he were to be deported, his
two U.S.-citizen daughters would suffer exceptional and extremely unusual
hardship. See 8 U.S.C. § 1229b(b)(1). In this court, Jaiyeola raises a single
argument—that the BIA’s decision ran afoul of its earlier precedential decision

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60646 Document: 00511477220 Page: 2 Date Filed: 05/13/2011

                                  No. 10-60646

in Matter of Ige, 20 I. & N. Dec. 880 (BIA 1994), because the BIA failed to
consider whether Jaiyeola’s daughters would face exceptional and extremely
ususal hardship if they were to accompany him to Nigeria. However, Jaiyeola
failed to raise this argument before the immigration judge or the BIA,
contending only that his daughters would suffer hardship as a result of their
separation from him and his inability to provide for them financially. Indeed,
Jaiyeola testified before the immigration judge that if he were to be deported, his
children would remain in the United States with their mothers, and he
presented no evidence concerning how they would fare in Nigeria. Because
Jaiyeola failed to exhaust his administrative remedies, we lack jurisdiction to
consider his petition for review. See 8 U.S.C. § 1252(d)(1); Kane v. Holder, 581
F.3d 231, 237-38 (5th Cir. 2009).       Accordingly, the petition for review is
DISMISSED.




                                        2